DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al (US 2013/0284172), hereinafter Doyle in view of Baker JR (US 2011/0175728), hereinafter Baker.
Regarding claim 1, Doyle teaches a method for ventilation a patient with a ventilator (Figs. 2A, 2B, 3) comprising:
receiving a desired percent support setting (paragraph 50, percent support setting determined by support module 117, paragraph 56);
calculating a first target airway pressure based at least in part on the desired percent support setting (paragraph 51, calculates target pressure based on percent support setting);
delivering the first target airway pressure to the patient (paragraph 57);
detecting a high effort over consecutive breaths when delivering the first target airway pressure to the patient (paragraph 77); 
in response to detecting the high patient effort, reducing the desired percent support setting to form a reduced percent support setting (paragraph 77);
calculating a second target airway pressure based at least in part on the reduced percent support setting (paragraph 78, calculates an adjusted target airway pressure); and
delivering the second target airway pressure to the patient (paragraph 78).
Doyle does not teach detecting a set number of consecutive high-pressure alarms when delivering the first target airway pressure to the patient;
However, Baker teaches a respiratory device (Fig. 1, Fig. 2) wherein pressure support is automatically adjusted based on various respiratory parameters. (paragraph 42, paragraph 43, may incorporate an alarm threshold using pressure support thresholds with a time element to determine adjustment of the pressure support setting)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have provided Doyle with the consecutive high-pressure alarm detection of Baker since 

Regarding claim 3, Doyle in view of Baker teaches the method of claim 1, and Doyle in view of Baker further teaches wherein the percent support setting is reduced automatically in response to detecting the set number of consecutive high-pressure alarms. (Paragraph 77, the pressure support setting is automatically adjusted)

REgardign claim 9, Doyle in view of Baker teaches the method of claim 1, but does not disclose wherein the reduced percent support setting is 50%.
However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to cause the device of Doyle in view of Baker I have a reduced percent support setting of 50% since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having he claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. In the instant case, the device of Doyle in view of Baker would not operate differently with the claimed adjustment since the device is lowering the support setting, the device would function appropriately with the claimed adjustment. Further applicant places no criticality on the setting claimed, indicating simply that the setting reduction is exemplary and not meant to be limiting. (paragraph 57 of the specification)

Regarding claim 10, Doyle in view of Baker teaches the method of claim 1, but does not explicitly disclose wherein the desired percent support setting is reduced by a predetermines percentage to form the reduced percent support setting. 


Regarding claim 19, Doyle teaches a ventilator system (Fig. 1) comprising:
a pressure generating system adapted to generate a flow of breathing gas (Fig. 1: 106 creates flow of gas, paragraph 35);
a ventilation tubing system including a patient interface for connecting the pressure generating system to a patient (Fig. 1: tubing system 132, 134, connects to mask, paragraph 34, 35);
at least one processor (paragraph 42, controller 110, paragraph 44, one or more processors 116); and 
a memory for storing and encoding computer-executable instructions that, when executed by the at least one processor (paragraph 44-45, stores software that controls operation of the ventilator), cause the ventilator system to:
calculate a first target airway pressure based on a percent support setting (paragraph 51);
in response to detecting a high patient effort, reduce the percent support setting to form a reduced percent support setting (paragraph 77);
calculate a second target airway pressure based on the reduced percent support setting (paragraph 78); and 
deliver the second target airway pressure to the patient (paragraph 78). 
Doyle does not teach detecting a detecting a high-pressure alarm when delivering the first target airway pressure to the patient;
However, Baker teaches a respiratory device (Fig. 1, Fig. 2) wherein pressure support is automatically adjusted based on various respiratory parameters. (paragraph 42, paragraph 43, may incorporate an alarm threshold using pressure support thresholds with a time element to determine adjustment of the pressure support setting)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have provided Doyle with the high-pressure alarm detection of Baker since Baker teaches that circuit pressure monitoring is useful to prevent barotrauma (paragraph 40).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Baker and further in view of Cheng (US 2015/0068527), hereinafter Cheng.
Regarding claim 2, Doyle in view of Baker teaches the method of claim 1, but does not teach truncating the pressure in response to a high-pressure alarm. 
However, Cheng teaches a respiratory device (abstract) which truncates air pressure delivery at a high-pressure alarm (Fig. 2, paragraph 23, paragraph 45)
It would have been obvious to a person of ordinary skill in the art to have modified Doyle to include the truncation of inhalation pressure after detection of a high-pressure alarm as taught by Cheng to prevent pressure from exceeding the high-pressure limit. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Cheng (US 2015/0068527), hereinafter Cheng.
REgardign claim 13, Doyle teaches a method of ventilation a patient with a ventilator (Figs. 2A, 2B, 3) comprising;
calculating a first target airway pressure based at least in part on a percent support setting (paragraph 51, calculates target pressure based on a percent support setting);
in response to detecting a high effort alarm, delivering a portion of the first airway pressure to the patient (paragraph 77);
in response to detecting the high effort, reducing the percent support setting to form a reduced percent support setting (paragraph 77);
calculating a second target airway pressure based at least in part on the reduced percent support setting (paragraph 78); and
delivering the second target airway pressure to the patient (paragraph 78).
Doyle does not teach wherein the first wherein delivering the first target airway pressure is truncated in response to detecting the high-pressure alarm.
However, Cheng teaches a respiratory device (abstract) which truncates air pressure delivery at a high-pressure alarm (Fig. 2, paragraph 23, paragraph 45)
It would have been obvious to a person of ordinary skill in the art to have modified Doyle to include the truncation of inhalation pressure after detection of a high-pressure alarm as taught by Cheng to prevent pressure from exceeding the high-pressure limit. 




Allowable Subject Matter
Claims 4-8, 11 and 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REgardign claim 4, the prior art does not teach in response to delivering the second target airway pressure to the patient for a period of time, increasing the reduced percent support to form an increased percent support setting;
calculating a third target airway pressure based at least in part on the increased percent support setting; and 
delivering the third target airway pressure to the patient.

Regarding claim 14, the prior art does not disclose after each subsequent breath, increasing the reduced percent support setting by a predetermined amount to form a set of incremental percent support settings;
calculating subsequent target airway pressures based on each of the set of incremental percent support settings; and
delivering the subsequent target airway pressures to the patient until the present support setting is reached or a subsequent high-pressure alarm is detected.

Regarding claim 20, the prior art does not disclose wherein the computer-executable instruction when executed by the at least on processor further cause the ventilator system to:
after each subsequent breath, increase the reduced percent support setting after each delivered breath by a predetermined amount to form a set of incremental percent support settings;

delivery subsequent target airway pressures to the patient until the percent support setting is reached or a subsequent high-pressure alarm is detected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785